Dewey, J.
The object of the conspiracy must be shown by the proof to correspond with that charged in the indictment. It becomes a material allegation when it points to a particular individual or corporate body, naming them as the subjects of the conspiracy, and a variance between the allegation and the proof in such case is fatal.
In indictments for larceny, the rule has been strictly applied as t: the averment of the ownership of the goods, and a mistake in this respect operates as an acquittal of the prisoner. So also in indictments for burglary, if it be alleged that the entry was with intent to commit one species of felony, and the fact appears upon the evidence to have been an entry for another and different purpose, the charge in the indictment is not sustained. 2 East P. C. 514. The like rule is stated in books of authority, as to a charge of conspiracy; where it has been held that, in an indictment for a conspiracy, the object of the conspiracy must be proved as alleged in the indictment. Roscoe Crim. Ev. 326; Rex v. Pollman, 2 Campb. 229, 233. The case of Commonwealth v. Manley, 12 Pick. 173, is to this point. The indictment charged a conspiracy to defraud one Relief Harris, a married woman, of a certain promissory note of hand, and it was held that if the note was the property of the husband, and not of the wife, the variance would be fatal.
But the case more directly in point is that of Commonwealth v. Harley, 7 Met. 506, which seems to embrace the present question. The allegation there was of a conspiracy to cheat and defraud a particular individual named ; and it was contended that a general intent to defraud, if it operated, when earned into effect, to defraud a particular individual, might well authorize the charge of a conspiracy to defraud such person, though that individual was not in the contemplation of the parties at the time of entering into the conspiracy, and it did not appear that the defendants had agreed to perpetrate the fraud on him particularly. But it was held, that proof *477that the defendant conspired to defraud the public generally, or any individual whom they might meet and be able to defraud, would not sustain the indictment charging, as it did, a conspiracy to defraud the individual who was named in the indictment.
Although it is generally true, that the party is to be held to have intended the legitimate effect of his acts, and, in ordinary cases of indictments for crimes, it would be quite sufficient to allege and prove the acts to have been committed against the person or property of the individual actually injured thereby, yet this principle does not fully apply to cases like the present. In an indictment for a conspiracy, the criminal offence is the act of conspiring together to do some criminal act, or to effect some object, not in itself criminal, by criminal means. The offence may be committed before the commission of any overt acts. The gist of the offence being the conspiracy preceding all such overt acts, the purpose of the conspiracy should be truly stated. If it was a general purpose to defraud, and not aimed at any particular individual; if the person, who, upon the commission of the overt acts, would be defrauded, was unknown; then it would be improper to apply to the original conspiracy the purpose to defraud the party who was eventually defrauded, but not within any previous purpose or design of the conspirators, or in reference to whom the conspiracy itself had any application.
The case of Commonwealth v. Harley seems decisive of the present case. To apply the principle here, it becomes necessary to look at the case as stated in the bill of exceptions. The conspiracy charged, is an agreement to cheat and defraud the Howard Fire Insurance Company of their money. The evidence tended to prove that the overt acts were commenced as early as the 5th of January, and that on the night of that day certain goods were removed from the store of Kellogg, and that a fire occurred on the 7th of January, destroying the store in which said goods had been previous to the 5th of January, and the evidence tended to show, that the defendants had no knowledge of any insurance upon the goods by the Howard Insurance Company, until after the fire, and of course *478after the removal and secreting of the goods. How, then, can it be said, that the defendants, on the 5th of January, conspired to cheat and defraud the Howard Insurance Company; or that, in the removal of the goods on the 5th of January, they had any such concerted purpose ? The removal of the goods, and the secreting of them, were acts done by the defendants before they had any knowledge of the existence of the policy of insurance made by the Howard Insurance Company. All these acts, prior to and including the 7th of January, cannot have been the result of a conspiracy to defraud the Howard Fire Insurance Company. It was only after the existence of the policy of insurance, issued by that company, became known to the defendants, that they could have had the particular purpose to defraud that company.
A charge of conspiracy, in the form of this indictment, that is, alleging the original purpose to have been to defraud the Howard Fire Insurance Company, cannot be supported by proving a conspiracy with a general intent to defraud, and then proving the further fact, that after- the acts of removing the goods and concealing the same, and after a fire had destroyed the store, the defendant Kellogg, upon hearing that there was an insurance by the Howard Fire Insurance Company, falsely represented that the goods had been destroyed by fire. Verdict set aside, and new trial ordered.